DETAILED ACTION

Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  Evidence that claims 1-16 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention can be found in the reply filed.  In that paper, the inventor or a joint inventor, and this statement indicates that the invention is different from what is defined in the claim(s) because of the phrase “dangerous situation”.

The term “dangerous situation” in claims 1-3, 5-11 and 14-16 is a relative term which renders the claim indefinite.  The term “dangerous ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Martin et al. (Object Detection and Recognition for Assistive Robots, 2017, IEEE).


    PNG
    media_image1.png
    581
    652
    media_image1.png
    Greyscale
 As per claim 1, Martinez-Martin et al., teaches a robot (see Fig. on the first page, particularly the robots) for detecting danger (see section I. third par. for obstacle avoidance for navigation and section V. for obstacle avoidance, wherein obstacle has been taken as danger) using artificial intelligence (see page 124, second col. third par. cont. - to - page 125, first col. 1, first par. particularly “artificial intelligence planning”), the robot (see Fig. on the first page, particularly the robots) comprising: a memory (see pages 129-130, Memory section) configured to store a danger recognition model (see Fig. 1, on page 126); an input unit configured to acquire audio or image data (see abs., Fig. 10 and page 126 cols. 1-2); and a processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) configured to: input the acquired audio or image data (see abs., Fig. 10 and page 126 cols. 1-2) to the danger recognition model (see Fig. 1, on page 126); and output a notification indicating a dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) based on an output of the danger 
Although, the above limitations are disclosed from different embodiments.

    PNG
    media_image2.png
    527
    810
    media_image2.png
    Greyscale
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Martinez-Martin et al. into the intended end result, thereby improving the robot capable of detecting dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) using artificial intelligence as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).



As per claim 3, Martinez-Martin et al., teaches further comprising a communication unit configured to perform communication with an artificial intelligence (see page 124, second col. third par. cont. - to - page 125, first col. 1, first par. particularly “artificial intelligence planning”) enabled server, wherein the processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) is further configured to transmit to the artificial intelligence (see page 124, second col. third par. cont. - to - page 125, first col. 1, first par. particularly “artificial intelligence planning”) enabled server, via the communication unit, a request for an action for the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation).



As per claim 5, Martinez-Martin et al., teaches wherein the processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) is further configured to: acquire additional image data (see abs., Fig. 10 and page 126 cols. 1-2) after outputting the notification; and drive the robot (see Fig. on the first page, particularly the robots) to move along a predetermined route  (see section V., wherein mapping, path planning have covered predetermined route) when the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) is no longer present based on an output of the danger recognition model (see Fig. 1, on page 126) given the additional image data as input (see abs., page 125 first col. third par. and Fig. 10 page 126 cols. 1-2).

As per claim 6, Martinez-Martin et al., teaches wherein the processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) is further configured to change a predetermined 

As per claim 7, Martinez-Martin et al., teaches wherein the processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) is further configured to: calculate a density value of people in each of a plurality of regions to determine a movement route of the robot (see Fig. on the first page, particularly the robots); and change a density value of a particular region (see page 2, col. 2, second par.) of the plurality of regions corresponding to the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) such that a priority of the particular region (see page 2, col. 2, second par.) is increased for determining the movement route (see section V., wherein mapping, path planning have covered movement route).

As per claim 8, Martinez-Martin et al., teaches wherein the robot (see Fig. on the first page, particularly the robots) has a cleaning function, and wherein the processor (see Fig. on page 123, wherein each robot as well as the computer system contains a processor for computing) is further configured to 

As per claim 9, Martinez-Martin et al., teaches a method of operating a robot (see Fig. on the first page, particularly the robots) for detecting danger (see section I. third par. for obstacle avoidance for navigation and section V. for obstacle avoidance, wherein obstacle has been taken as danger) using artificial intelligence (see page 124, second col. third par. cont. - to - page 125, first col. 1, first par. particularly “artificial intelligence planning”), the method comprising: acquiring audio data or image data (see abs., Fig. 10 and page 126 cols. 1-2); and inputting the acquired audio data or image data (see abs., Fig. 10 and page 126 cols. 1-2) to a danger recognition model (see Fig. 1, on page 126) stored in a memory (see pages 129-130, Memory section) of the robot (see Fig. on the first page, particularly the robots); and outputting a notification indicating a dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) based on an output of the danger 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Martinez-Martin et al. into the intended end result, thereby improving the robot capable of detecting dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) using artificial intelligence as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 10, Martinez-Martin et al., teaches wherein the notification includes outputting light toward a region corresponding to the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation). 




As per claim 11, Martinez-Martin et al., further comprising transmitting, to an artificial intelligence (see page 124, second col. third par. cont. - to - page 125, first col. 1, first par. particularly “artificial intelligence planning”) enabled server, a request for an action for the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation).

As per claim 12, Martinez-Martin et al., teaches wherein the danger recognition model (see Fig. 1, on page 126) comprises a voice recognition model (see Fig. 1, on page 126) or an image recognition model (see Fig. 1, on page 126) each comprising an artificial neural network trained using a supervised deep learning algorithm (see page 127, col. 1, third par.).

As per claim 13, Martinez-Martin et al., further comprising: acquiring additional image data (see abs., Fig. 10 and page 126 cols. 1-2) after outputting the notification; and driving the robot (see Fig. on the first page, particularly the robots) to move along a predetermined route  (see section V., wherein mapping, path planning have covered predetermined route) when the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) is no longer present based on an output of the danger recognition model (see Fig. 1, on page 126) given the additional image data as input (see abs., page 125 first col. third par. and Fig. 10 page 126 cols. 1-2).

As per claim 14, Martinez-Martin et al., further comprising changing a predetermined route  (see section V., wherein mapping, path planning have covered predetermined route) of the robot (see Fig. on the first page, particularly the robots) toward a region corresponding to the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation).

As per claim 15, Martinez-Martin et al., further comprising: calculating a density value of people in each of a plurality of regions to determine a 

As per claim 16, Martinez-Martin et al., further comprising: storing in the memory (see pages 129-130, Memory section) information of a particular region (see page 2, col. 2, second par.) corresponding to the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation); and performing a cleaning function in the particular region (see page 2, col. 2, second par.) when the dangerous situation (see section V., wherein obstacle avoidance has been interpreted as dangerous situation) is longer detected in the particular region (see page 2, col. 2, second par.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-7668621 is directed to “A robot platform includes perceptors, locomotors, and a system controller. The system controller executes instructions for repeating, on each iteration through an event timing loop, the acts of defining an event horizon, detecting a range to obstacles around the robot, and testing for an event horizon intrusion. Defining the event horizon includes determining a distance from the robot that is proportional to a current velocity of the robot and testing for the event horizon intrusion includes determining if any range to the obstacles is within the event horizon. Finally, on each iteration through the event timing loop, the method includes reducing the current velocity of the robot in proportion to a loop period of the event timing loop if the event horizon intrusion occurs”;
US-6678582 is directed to “”;
US-7620477 is directed to “A robot platform includes perceptors, locomotors, and a system controller. The system controller executes a robot intelligence kernel (RIK) that includes a multi-level architecture and a dynamic autonomy structure. The multi-level architecture includes a robot behavior level for defining robot behaviors, that incorporate robot attributes and a cognitive level for defining conduct modules that blend an adaptive interaction between predefined decision functions and the robot behaviors. The 
US-7584020 is directed to “A robot platform includes perceptors, locomotors, and a system controller. The system controller executes instructions for producing an occupancy grid map of an environment around the robot, scanning the environment to generate a current obstacle map relative to a current robot position, and converting the current obstacle map to a current occupancy grid map. The instructions also include processing each grid cell in the occupancy grid map. Within the processing of each grid cell, the instructions include comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map. For grid cells with a difference, the instructions include defining a change vector for each changed grid cell, wherein the change vector includes a direction from the robot to the changed grid cell and a range from the robot to the changed grid cell”;
US-7146248 is directed to “Mineral processing system performs product movement and processing within a secured room using robotics and computerized automation. A heated chemical processing well provides a hot bath wherein raw mineral is submersed into a separating agent. Used separating agent and residual mineral waste can be automatically disposed of at a chemical dumping station. New separating agent can be automatically loaded into hot baths. Crucibles contain separating agent during mineral processing, and can be used to transport waste from the processing station to the dumping station. A mineral basket can transport and contain mineral during processing. Crucibles and baskets can be made of Inconel, stainless steel, or other material suitable for high temperature processing. A lid/cover includes transducers (e.g., thermal, liquid level) for monitoring processing operations within the well. A separating material delivery port and a vent integrated with the lid/cover that can be used to collect and contain harmful vapors”;
US-7139651 is directed to “A three-dimensional and a two-dimensional GPS unit periodically provide coordinate positions of points on the work machine and are combined with a Kalman filter to produce a point of reference on a work machine. The point of reference is improved by combining the position with an inertial position derived from accelerometer data in another 
Roy, is directed to “Grounded Spoken Language Acquisition: Experiments in Word Learning”;
Albus, is directed to “Outline for a theory of intelligence;
Dunai et al., is directed to “Obstacle detectors for visually impaired people.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    150
    150
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B